DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 of US application 16/284,994 filed 2/25/29 have been examined. Examiner filed a non-final rejection.
Applicant filed amendments on 9/1/21. Claims 1-10 and 12 were amended. Claim 13 was newly added. Claims 1-13 are presently pending and presented for examination.

Response to Arguments
Regarding objections to the specification: applicant’s amendments to claims 1, 3 and 10 filed 9/1/21 have resolved the minor informalities cited by the examiner in the non-final rejections. The claim objections of claims 1, 3 and 10 from the non-final rejection are therefore withdrawn.
Regarding claim interpretation under 35 USC 112(f): applicant’s amendments to claims 1, 9 and 12 have replaced the generic placeholder “module” with the specific structural term “screen”. This is adequate to overcome the interpretation of these claims under 35 USC 112(f) and the interpretation is therefore withdrawn.
Regarding claim rejections under 35 USC 112: applicant’s amendments to claims 2 and 4-11 have resolved the indefinite language discussed by examiner in the non-final rejection. The information relative to at least one constraint applicable to the node” (emphasis added). If applicant merely means to state that the information displayed pertains to at least one constraint, then applicant may wish to simply amend this portion of claim 12 to recite, “information pertaining to at least one constraint applicable to the node”. This would resolve the indefiniteness of this last claim.
Regarding claim rejections under 35 USC 101: applicant’s amendments filed 9/1/21 have been fully considered, but they do not serve to integrate the judicial exception of claims 1-12 into a practical application.
Regarding claims 1, the claim recites An operator terminal of an avionic system for flying an aircraft during a mission including a plurality of mission phases, each mission phase corresponding to a specific objective and having associated flight constraints, the operator terminal comprising at least a display screen and a computing device, implementing a flight management system suitable for determining a reference trajectory of the aircraft by incorporating at least one environment constraint provided from sensor on board of the aircraft,
wherein the computing device of the operator terminal is operable for displaying, on the display screen:
the reference trajectory, a current position of the aircraft and a plurality of accessibility zones, at least one of the plurality of accessibility zones having an intersection with the reference trajectory, each of the accessibility zones having an associated calculated accessibility level, 
the accessibility level being defined as a function of a current mission phase, a trajectory predicted from the reference trajectory and a plurality of flight constraints associated with the current mission phase.
The claim recites a series of functionalities of an operator terminal and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim features are directed to the concept of determining a reference trajectory based on at least one environmental constraint, determining a plurality of zones where at least one of the zones overlaps with the reference trajectory, and an accessibility level for each of zones. This is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping (Prong one: YES, recites an abstract idea). The insignificant extra-solution activity of displaying this information does not remove the claimed invention from this grouping.
Other than reciting the use of a computing device and a display screen, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices and the insignificant extra-solution activity of displaying the information via a generic display is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computing device is described in paragraphs [0009] and [0019] of applicant’s specification in generic terms which one of ordinary skill in the art would regard as a generic processor and the display screen is disclosed in paragraph [0043] of applicant’s specification to be a generic tactile display screen. Therefore these additional limitations are no more than mere application of the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
mutatis mutandis, to independent claims 8 and 9, and the independent claims do not include additional elements which serve to integrate the judicial exception into a practical application. This discussion is provided in full in the section of this Office Action entitled, “Claim Rejections – 35 USC 101”.
However, examiner has suggestions on how applicant may overcome these 101 rejections and those suggestions are included at the end of the section of this Office action entitled “Claim Rejections – 35 USC 101”. Examiner would also like to note that examiner’s suggested amendments in that section would overcome the prior art of record as well.

Regarding rejections under 35 USC 102 and 103: Applicant's arguments filed 9/1/21 (hereinafter referred to as the “remarks”) have been fully considered but they are not persuasive.
Regarding claims 1 and 8-9, applicant argues that Wood fails to disclose an operator terminal of an avionic system for flying an aircraft during a mission including a plurality of mission phases, each mission phase corresponding to a specific objective and having associated flight constraints (See at least Page 11 in applicant’s remarks).
However, this argument is not persuasive because Wood does disclose An operator terminal of an avionic system for flying an aircraft (See at least Fig. 8a in Wood: Wood discloses that an operator terminal utilizes 3D graphics to display an accurate map to a user of an aircraft [See at least Wood, Col 10, line 50-Col 11, line 7]), suitable for use during a mission including a plurality of mission phases, each mission phase corresponding to a specific objective and having associated flight constraints (Wood discloses that terrain intersecting with the current flight path vector of the aircraft may be regarded as a constraint on the mission of the aircraft [See at least Wood, Col 12, lines 28-44]. Also see at least Fig. 9B in Wood: Wood further discloses that the display outputs suggested escape routes in response to a terrain warning to help the user maneuver around the terrain rather than continuing along the previous flight path vector [See at least Wood, Col 12, lines 28-44]. It will be appreciated that continuing along an initial flight path vector prior to a warning may be regarded as a first phase with a first goal, and that preparing to maneuver around terrain after a warning may be regarded as a second phase with a second goal).
Applicant further argues that Wood fails to disclose the operator terminal wherein the accessibility level is defined as a function of a current mission phase, a trajectory predicted from the reference trajectory and a plurality of flight constraints associated with the current mission phase (See at least Page 11 in applicant’s remarks).
However, this argument is not persuasive since Wood does disclose the operator terminal wherein the accessibility level is defined as a function of a current mission phase (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the flight path vector [See at least Wood, Col 13, lines 10-25]), a trajectory predicted from the reference trajectory (See at least Fig. 9b in Wood: Wood discloses that based on the current projected flight path vector, which may depict intersection with terrain, the pilot may maneuver the airplane so that the projected flight path vector either goes over or around the obstacle [See at least Wood, Col 12, lines 28-44]. It will be appreciated from at least [Wood, Col 13, lines 10-25] that the color-coding of the terrain changes responsive to changes in the flight path vector) and a plurality of flight constraints associated with the current mission phase (See at least Fig. 9b in Wood: Wood discloses that terrain intersecting with the current flight path vector of the aircraft may be regarded as a constraint on the mission of the aircraft, and that, as illustrated in the Figure, there may be a plurality of terrain elements which each impose a constraint this way [See at least Wood, Col 12, lines 28-44]).
For at least the above stated reasons, claims 1 and 8-9 and their dependents are not allowable over the prior art of record.
However, examiner has suggestions on how applicant may overcome the 102 and 103 rejections in question and those suggestions are included at the end of the section of this Office action entitled “Claim Rejections – 35 USC 101”. This is because the same amendments which examiner suggests to overcome 35 USC 101 also happen to overcome the prior art of record.

Information Disclosure Statement
The information disclosure statement filed 2/25/19 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because, as per MPEP § 609.01:
(3) For non-English documents that are cited, the following must be provided:
(a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or
(b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c).
in order for applicant’s IDS to comply with MPEP § 609, examiner recommends that applicant attach English language descriptions or translations for each of these two references. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1 and 7-10 are objected to because of the following informalities:
In claims 1 and 8-9, “sensors on board of the aircraft” should be “sensors onboard the aircraft”
In claims 1 and 8-9, “each of the accessibility zones having an associated calculated accessibility level” should be “each of the plurality of accessibility zones having an associated calculated accessibility level”
In claims 1 and 8-9, “the accessibility level being defined as a function of a current mission phase” should be “the accessibility level of each respective accessibility zone being defined as a function of a current mission phase
In claim 7, “wherein the flight constraints” should be “wherein the plurality of flight constraints”
In claim 8, “the operator terminal being suitable for displaying, on the display screen,” should be ““the operator terminal being suitable for displaying, on the display screen[[,]];”
In claim 8, “a plurality of flight constraint” should be “a plurality of flight constraints”
In claim 9, “at least one of the accessibility zones” should be “at least one of the plurality of accessibility zones”
In claim 10, “calculating the accessibility level each accessibility zone comprises:” should be “calculating the accessibility level of each accessibility zone comprises:”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12, the claim is rendered indefinite since it is not clear what applicant means by “information relative to at least one constraint applicable to the node” (emphasis added). If applicant merely means to state that the information displayed pertains to at least one constraint, then applicant may wish to simply amend this portion of claim 12 to recite, “information pertaining to at least one constraint applicable to the node”. This would resolve the indefiniteness of this last claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of determining a trajectory of an aircraft based on at least one environmental constraint. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the insignificant extra-solution activity of outputting the judicial exception is not adequate to integrate the judicial exception into a practical application.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
Regarding claims 1, the claim recites An operator terminal of an avionic system for flying an aircraft during a mission including a plurality of mission phases, each mission phase corresponding to a specific objective and having associated flight constraints, the operator terminal comprising at least a display screen and a computing device, implementing a flight management system suitable for determining a reference trajectory of the aircraft by incorporating at least one environment constraint provided from sensor on board of the aircraft,
wherein the computing device of the operator terminal is operable for displaying, on the display screen:
the reference trajectory, a current position of the aircraft and a plurality of accessibility zones, at least one of the plurality of accessibility zones having an intersection with the reference trajectory, each of the accessibility zones having an associated calculated accessibility level, 
the accessibility level being defined as a function of a current mission phase, a trajectory predicted from the reference trajectory and a plurality of flight constraints associated with the current mission phase.
The claim recites a series of functionalities of an operator terminal and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim features are directed to the concept of determining a reference trajectory based on at least one environmental constraint, determining a plurality of zones 
Other than reciting the use of a computing device and a display screen, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices and the insignificant extra-solution activity of displaying the information via a generic display is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computing device is described in paragraphs [0009] and [0019] of applicant’s specification in generic terms which one of ordinary skill in the art would regard as a generic processor and the display screen is disclosed in paragraph [0043] of applicant’s specification to be a generic tactile display screen. Therefore these additional limitations are no more than mere application of the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 


Regarding claim 2, applicant recites The operator terminal according to claim 1, wherein the displaying produces an output on the display screen according to a display mode chosen between a first display mode and a second display mode based on the current mission phase.
However, merely displaying the judicial exception and providing generic details as to how it is displayed without specificity as to the placement of elements and how that placement changes responsive to inputs is not adequate to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The operator terminal according to claim 1, wherein the at least one accessibility zone has an associated display characteristic representative of its associated calculated accessibility level.
However, merely displaying the judicial exception without specificity as to the layout of displayed elements and how that layout changes responsive to inputs is not adequate to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The operator terminal according to claim 1, wherein the displaying on the display screen produces an output also including a first graphic symbol, indicating a current position of the aircraft and a direction of flight of the aircraft, and at least one second graphic symbol, indicating a position of a second aircraft.
However, merely displaying the judicial exception without specificity as to the layout of displayed elements and how that layout changes responsive to inputs is not adequate to integrate the judicial exception into a practical application

Regarding claim 5, applicant recites The operator terminal according to claim 1, wherein the displaying on the display screen produces an output including an alert display when the predicted trajectory crosses a zone with an accessibility level below a predetermined threshold.
However, merely displaying the judicial exception without specificity as to the layout of displayed elements and how that layout changes responsive to inputs is not adequate to integrate the judicial exception into a practical application

Regarding claim 6, applicant recites The operator terminal according to claim 1, wherein the displaying on the display screen is refreshed dynamically at regular time intervals.
However, merely displaying the judicial exception without specificity as to the layout of displayed elements and how that layout changes responsive to inputs is not adequate to integrate the judicial exception into a practical application. Reciting that the display is periodically updated does not cure this deficiency.

Regarding claim 7, applicant recites The operator terminal according to claim 1, wherein the flight constraints associated with the current mission phase include at least one mandatory constraint and at least one relative constraint associated with the current mission phase.
However, the additional information about these constraints is generic, which means the data pertaining to these constraints may still be obtained mentally by a user observing the environment of the aircraft. The additional limitations are therefore not adequate to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites An avionic system for flying an aircraft during a mission including a plurality of mission phases, each mission phase corresponding to a specific objective and having associated flight constraints, the avionic system including an operator terminal connected to a device for flying the aircraft, wherein the operator terminal comprises at least a display screen and a computing device, implementing a flight management system suitable for determining a reference trajectory of the aircraft by incorporating at least one environment constraint provided from sensors on board of the aircraft,
the operator terminal being suitable for displaying, on the display screen,
the reference trajectory, a current position of the aircraft and a plurality of accessibility zones, at least one of the plurality of accessibility zones having an intersection with the reference trajectory, each of the accessibility zones having an associated calculated accessibility level,
the accessibility level being defined as a function of a current mission phase, a trajectory predicted from the reference trajectory and a plurality of flight constraint associated with the current mission phase.
While claim 8 discloses an avionic system, and claim 1 discloses a terminal of the avionic system, it will be appreciated that the additional limitations of claim 8 closely match those of claim 1, and that therefore the 101 analysis and rejection of claim 8 under 35 USC 101 closely matches that of claim 1.

Regarding claim 9, applicant recites A display method implemented by an operator terminal of an avionic system for flying an aircraft, during a mission including a plurality of mission phases, each mission phase corresponding to a specific objective and having associated flight constraints, the operator terminal comprising at least a display screen and a computing device, implementing a flight management system suitable for determining a reference trajectory of the aircraft by incorporating at least one environment constraint, provided from sensor on board of the aircraft,
comprising :
- computing a predicted trajectory of the aircraft as a function of the reference trajectory, computing a plurality of accessibility zones, at least one of the accessibility zones having an intersection with the reference trajectory, each of the accessibility zones having an associated calculated accessibility level,
the accessibility level being defined as a function of a current mission phase and at least one constraint associated with the current mission phase,
- displaying, on the display screen of the operator terminal, the reference trajectory, a current position of the aircraft and the plurality of accessibility zones.
While claim 9 discloses a method, and claim 1 discloses a terminal, it will be appreciated that the additional limitations of claim 9 closely match those of claim 1, and that therefore the 101 analysis and rejection of claim 9 under 35 USC 101 closely matches that of claim 1.

Regarding claim 10, applicant recites The method according to claim 9, wherein calculating the accessibility level each accessibility zone comprises:
- computing a three-dimensional envelope of the predicted trajectory, and obtaining a plurality of nodes representative of the envelope,
- for each node of the plurality of nodes, obtaining a plurality of associated constraints, as a function of the current mission phase, and calculating an accessibility level by a sum weighted by weight coefficients associated with the constraints, at least part of the weight coefficients depending on the current mission phase.
	However, the calculations recited in these additional limitations could still be performed mentally by a person. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The method according to claim 10, further including emitting an alert if the envelope contains a node whose calculated accessibility level is below a predetermined threshold.
However, merely outputting the judicial exception or an alert related to it is not adequate to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The method according to claim 11, wherein the alert includes a display on the display screen of an alert indicator and of information relative to at least one constraint applicable to the node.
However, merely outputting the judicial exception or information related to it without any specific details as to the layout of displayed elements and how that layout changes responsive to inputs is not adequate to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The operator terminal according to claim 1, wherein the plurality of mission phases comprises a transit phase, a search and observation phase, a stationary flight phase, and a freight drop phase.
However, merely specifying the phases of the mission does not change the fact that all of the steps inherited parent claim 1 could be performed mentally by a user. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Examiner’s suggestion to overcome the rejections under 35 USC 101: Since the claimed 
Claim 1:
A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising:
receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon;
determining, by a processor, the amount of use of each icon over a predetermined period of time; and
automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.

In the words of the Office, the claim serves to integrate the judicial exception of gathering usage data into a practical application because “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception.”
In other words, the claim is integrated into a practical application because (1) it displays the data as a specific and explicitly recited layout of elements and (2) the display of the data is changed over time due to a user input. This goes beyond the insignificant extra-solution activity of generically displaying or outputting information on a display.
Examiner believes that applicant has basis for similar amendments based on applicant’s specification, which would allow applicant’s claimed invention to also overcome 35 USC 101: 
(1) Firstly, with regard to Fig. 3, applicant’s specification discloses that “The display comprises a sub-window 42 that indicates the search perimeter to be overflown, and a first graphic symbol 44, which is an arrow in this example, indicating the current position POS of the flown aircraft and the direction of flight of the aircraft. The search perimeter 42 is divided into portions 46 to be observed, and are also displayed, with a chosen display pattern, the portion(s) 48 already verified” (emphasis added) (See at least Page 8, lines 12-16, of applicant’s specification). These emphasized display elements are highly specific in their description of the layout of the display, much like Example 37, Claim 1.
(2) Secondly, applicant’s specification discloses, “the display is updated dynamically at regular time intervals, for example every 40 ms, which makes it possible to account for the environment of the aircraft, the commands from the operator and any change in mission phase” (emphasis added) (See at least Page 8, lines 1-4, of applicant’s specification). The emphasized aspects of this quoted portion indicate that the specific display layout quoted earlier changes responsive to user inputs, much like the display of Example 37, Claim 1.
In light of the above, examiner recommends that applicant amend the independent claims so that the computing device of the operator terminal is further operable for displaying, on the display screen:
“an arrow indicating the current position and a direction of flight of the aircraft along a search perimeter to be overflown, wherein a displayed area enclosed by the search perimeter is divided into a plurality of portions to be observed, and each portion of the plurality of portions is displayed with a particular pattern after a perimeter of that respective portion is overflown; and
the position and direction of flight of the aircraft and the displayed area enclosed by the search perimeter on the display screen are updated dynamically at regular time intervals responsive to commands from the operator”.

In light of the above discussion of Example 37, Claim 1, such an amendment would absolutely overcome the rejection of the independent claims under 35 USC 101 and, incidentally, would also overcome the prior art of record. However, this is merely examiner’s recommendation, and it is of course ultimately up to applicant how applicant wishes to amend the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 6021374 A), hereinafter referred to as Wood.
Regarding claim 1, Wood discloses An operator terminal of an avionic system for flying an aircraft (See at least Fig. 8a in Wood: Wood discloses that an operator terminal utilizes 3D graphics to display an accurate map to a user of an aircraft [See at least Wood, Col 10, line 50-Col 11, line 7]) during a mission including a plurality of mission phases, each mission phase corresponding to a specific objective and having associated flight constraints (Wood discloses that terrain intersecting with the current flight path vector of the aircraft may be regarded as a constraint on the mission of the aircraft [See at least Wood, Col 12, lines 28-44]. Also see at least Fig. 9B in Wood: Wood further discloses that the display outputs suggested escape routes in response to a terrain warning to help the user maneuver around the terrain rather than continuing along the previous flight path vector [See at least Wood, Col 12, lines 28-44]. It will be appreciated that continuing along an initial flight path vector prior to a warning may be regarded as a first phase with a first goal, and that preparing to maneuver around terrain after a warning may be regarded as a second phase with a second goal), the operator terminal comprising at least a display screen and a computing device (See at least Fig. 8a in Wood: Wood discloses that an operator terminal utilizes 3D graphics to display an accurate map to a user of an aircraft on a display screen [See at least Wood, Col 10, line 50-Col 11, line 7]), implementing a flight management system (Wood discloses that the system may be integrated into a cockpit with a flight management system (FMS) [See at least Wood, Col 13, line 50-Col 14, line 4]) suitable for determining a reference trajectory of the aircraft by incorporating at least one environment constraint (See at least Fig. 8c in Wood: Wood discloses that the look-ahead terrain warning subsystem searches for intersections, or close approaches, between projections of the flight path vector and known obstacles in the navigational database 110 [See at least Wood, Col 11, lines 7-31]. The projections of the flight path vector may be regarded as a reference trajectory and the obstacles may be regarded as environment constraints) provided from sensors on board of the aircraft (Wood discloses that the warning conditions are partially determined using a GPWS sensor system [See a least Wood, Col 11, lines 7-31]), 
wherein the computing device of the operator terminal is operable for displaying, on the display screen: 
the reference trajectory, a current position of the aircraft and a plurality of accessibility zones, at least one of the plurality of accessibility zones having an intersection with the reference trajectory (See at least Figs. 9a-b in Wood: Wood discloses that the display may show the location of the aircraft and intersection between the terrain and projections of the flight path [See at least Wood, Col 11, lines 32-50]), each of the accessibility zones having an associated calculated accessibility level (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the aircraft flight path vector [See at least Wood, Col 11, lines 32-50]), 
the accessibility level being defined as a function of a current mission phase (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the flight path vector [See at least Wood, Col 13, lines 10-25]), a trajectory predicted from the reference trajectory (See at least Fig. 9b in Wood: Wood discloses that based on the current projected flight path vector, which may depict intersection with terrain, the pilot may maneuver the airplane so that the projected flight path vector either goes over or around the obstacle [See at least Wood, Col 12, lines 28-44]. It will be appreciated from at least [Wood, Col 13, lines 10-25] that the color-coding of the terrain changes responsive to changes in the flight path vector) and a plurality of flight constraints associated with the current mission phase (See at least Fig. 9b in Wood: Wood discloses that terrain intersecting with the current flight path vector of the aircraft may be regarded as a constraint on the mission of the aircraft, and that, as illustrated in the Figure, there may be a plurality of terrain elements which each impose a constraint this way [See at least Wood, Col 12, lines 28-44]).

Regarding claim 2, Wood discloses The operator terminal according to claim 1, wherein the displaying produces an output on the display screen according to a display mode chosen between a first display mode and a second display mode based on the current mission phase (See at least Figs. 8c and 9a-j in Wood: Wood discloses that the display may have both a 2D Map Mode and a 3D Look Ahead Mode [See at least Wood, Col 12, lines 13-43]).

Regarding claim 3, Wood discloses The operator terminal according to claim 1, wherein the at least one accessibility zone has an associated display characteristic representative of its associated calculated accessibility level (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the flight path vector [See at least Wood, Col 13, lines 10-25]).

Regarding claim 5, Wood discloses The operator terminal according to claim 1, wherein the displaying on a display screen produces an output including an alert display when the predicted trajectory crosses a zone with an accessibility level below a predetermined threshold (See at least Fig. 9b in Wood: Wood teaches that the display may output a visual notification when the aircraft flight path vector is 1000’ or less above a terrain [See at least Wood, Col 11, line 60-Col 12, line 13]).

Regarding claim 6, Wood discloses The operator terminal according to claim 1, wherein the displaying on the display screen is refreshed dynamically at regular time intervals (See at least Fig. 8a in Wood: Wood discloses that GPS receiver 108 is used to constantly update the map display 118 so that the map is accurate to within several feet [See at least Wood, Col 10, line 51-Col 11, line 7]).

Regarding claim 7, Wood discloses The operator terminal according to claim 1, wherein the flight constraints associated with the current mission phase include at least one mandatory constraint (Wood discloses that terrain elements that are above the altitude of the aircraft flight path vector will be displayed in red [See at least Wood, Col 13, lines 10-25]) and at least one relative constraint associated with the current mission phase (Wood discloses that terrain elements that are located at a relative altitude such that they are between 1 and 1000 feet below the flight path vector will be displayed in the universal caution color yellow [See at least Wood, Col 13, lines 10-25]).

Regarding claim 8, Wood discloses An avionic system for flying an aircraft (See at least Fig. 8a in Wood: Wood discloses that an operator terminal utilizes 3D graphics to display an accurate map to a user of an aircraft [See at least Wood, Col 10, line 50-Col 11, line 7]) during a mission including a plurality of mission phases, each mission phase corresponding to a specific objective and having associated flight constraints (Wood discloses that terrain intersecting with the current flight path vector of the aircraft may be regarded as a constraint on the mission of the aircraft [See at least Wood, Col 12, lines 28-44]. Also see at least Fig. 9B in Wood: Wood further discloses that the display outputs suggested escape routes in response to a terrain warning to help the user maneuver around the terrain rather than continuing along the previous flight path vector [See at least Wood, Col 12, lines 28-44]. It will be appreciated that continuing along an initial flight path vector prior to a warning may be regarded as a first phase with a first goal, and that preparing to maneuver around terrain after a warning may be regarded as a second phase with a second goal), the avionic system including an operator terminal connected to a device for flying the aircraft (See at least Fig. 8a in Wood: Wood discloses that an operator terminal utilizes 3D graphics to display an accurate map to a user of an aircraft on a display 118, wherein the display is connected to a GPS receiver 108 [See at least Wood, Col 10, line 50-Col 11, line 7]. It will be appreciated that the GPS receiver is used to fly the aircraft), wherein the operator terminal comprises at least a display screen and a computing device (See at least Fig. 8a in Wood: Wood discloses that an operator terminal utilizes 3D graphics to display an accurate map to a user of an aircraft on a display screen [See at least Wood, Col 10, line 50-Col 11, line 7]), implementing a flight management system (Wood discloses that the system may be integrated into a cockpit with a flight management system (FMS) [See at least Wood, Col 13, line 50-Col 14, line 4]) suitable for determining a reference trajectory of the aircraft by incorporating at least one environment constraint (See at least Fig. 8c in Wood: Wood discloses that the look-ahead terrain warning subsystem searches for intersections, or close approaches, between projections of the flight path vector and known obstacles in the navigational database 110 [See at least Wood, Col 11, lines 7-31]. The projections of the flight path vector may be regarded as a reference trajectory and the obstacles may be regarded as environment constraints) provided from sensors on board of the aircraft (Wood discloses that the warning conditions are partially determined using a GPWS sensor system [See a least Wood, Col 11, lines 7-31]), 
the operator terminal being suitable for displaying, on the display screen,
the reference trajectory, a current position of the aircraft and a plurality of accessibility zones, at least one of the plurality of accessibility zones having an intersection with the reference trajectory (See at least Figs. 9a-b in Wood: Wood discloses that the display may show the location of the aircraft and intersection between the terrain and projections of the flight path [See at least Wood, Col 11, lines 32-50]), each of the accessibility zones having an associated calculated accessibility level (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the aircraft flight path vector [See at least Wood, Col 11, lines 32-50]), 
the accessibility level being defined as a function of a current mission phase (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the flight path vector [See at least Wood, Col 13, lines 10-25]), a trajectory predicted from the reference trajectory (See at least Fig. 9b in Wood: Wood discloses that based on the current projected flight path vector, which may depict intersection with terrain, the pilot may maneuver the airplane so that the projected flight path vector either goes over or around the obstacle [See at least Wood, Col 12, lines 28-44]. It will be appreciated from at least [Wood, Col 13, lines 10-25] that the color-coding of the terrain changes responsive to changes in the flight path vector) and a plurality of flight constraint associated with the current mission phase (See at least Fig. 9b in Wood: Wood discloses that terrain intersecting with the current flight path vector of the aircraft may be regarded as a constraint on the mission of the aircraft, and that, as illustrated in the Figure, there may be a plurality of terrain elements which each impose a constraint this way [See at least Wood, Col 12, lines 28-44]).

Regarding claim 9, Wood discloses A display method implemented by an operator terminal of an avionic system for flying an aircraft (See at least Fig. 8a in Wood: Wood discloses that an operator terminal utilizes 3D graphics to display an accurate map to a user of an aircraft [See at least Wood, Col 10, line 50-Col 11, line 7]), during a mission including a plurality of mission phases, each mission phase corresponding to a specific objective and having associated flight constraints (Wood discloses that terrain intersecting with the current flight path vector of the aircraft may be regarded as a constraint on the mission of the aircraft [See at least Wood, Col 12, lines 28-44]. Also see at least Fig. 9B in Wood: Wood further discloses that the display outputs suggested escape routes in response to a terrain warning to help the user maneuver around the terrain rather than continuing along the previous flight path vector [See at least Wood, Col 12, lines 28-44]. It will be appreciated that continuing along an initial flight path vector prior to a warning may be regarded as a first phase with a first goal, and that preparing to maneuver around terrain after a warning may be regarded as a second phase with a second goal), the operator terminal comprising at least a display screen and a computing device (See at least Fig. 8a in Wood: Wood discloses that an operator terminal utilizes 3D graphics to display an accurate map to a user of an aircraft [See at least Wood, Col 10, line 50-Col 11, line 7]), implementing a flight management system (Wood discloses that the system may be integrated into a cockpit with a flight management system (FMS) [See at least Wood, Col 13, line 50-Col 14, line 4]) suitable for determining a reference trajectory of the aircraft by incorporating at least one environment constraint (See at least Fig. 8c in Wood: Wood discloses that the look-ahead terrain warning subsystem searches for intersections, or close approaches, between projections of the flight path vector and known obstacles in the navigational database 110 [See at least Wood, Col 11, lines 7-31]. The projections of the flight path vector may be regarded as a reference trajectory and the obstacles may be regarded as environment constraints), provided from sensors on board of the aircraft (Wood discloses that the warning conditions are partially determined using a GPWS sensor system [See a least Wood, Col 11, lines 7-31]),
comprising : 
- computing a predicted trajectory of the aircraft as a function of the reference trajectory (See at least Fig. 9b in Wood: Wood discloses that based on the current projected flight path vector, which may depict intersection with terrain, the pilot may maneuver the airplane so that the projected flight path vector either goes over or around the obstacle [See at least Wood, Col 12, lines 28-44]. It will be appreciated from at least [Wood, Col 13, lines 10-25] that the color-coding of the terrain changes responsive to changes in the flight path vector), computing a plurality of accessibility zones (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the aircraft [See at least Wood, Col 11, lines 32-50]), at least one of the accessibility zones having an intersection with the reference trajectory (See at least Figs. 9a-b in Wood: Wood discloses that the display may show the location of the aircraft and intersection between the terrain and projections of the flight path [See at least Wood, Col 11, lines 32-50]), each of the accessibility zones having an associated calculated accessibility level (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the aircraft flight path vector [See at least Wood, Col 11, lines 32-50]), 
the accessibility level being defined as a function of a current mission phase (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the flight path vector [See at least Wood, Col 13, lines 10-25]) and at least one constraint associated with the current mission phase (Wood discloses that terrain intersecting with the current flight path vector of the aircraft may be regarded as a constraint on the mission of the aircraft [See at least Wood, Col 12, lines 28-44]), 
- displaying, on the display screen of the operator terminal, the reference trajectory, a current position of the aircraft and the plurality of accessibility zones (See at least Fig. 8c in Wood: Wood discloses that the system may depict projections of the flight path vector, the current position of the aircraft, and zones the aircraft is flying through [See at least Wood, Col 11, lines 7-31]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 6021374 A) in view of Pschierer et al. (US 20130093612 A1), hereinafter referred to as Pschierer.
Regarding claim 4, Wood discloses The operator terminal according to claim 1, wherein the displaying on the display screen produces an output also including a first graphic symbol, indicating a current position of the aircraft and a direction of flight of the aircraft (See at least Fig. 9a in Wood: Wood discloses that the aircraft operator can select several graphic displays to portray airplane position and flight path vector, including the Map Mode illustrated in FIG. 9a which displays an arrow indicating the position and direction of flight of the aircraft [See at least Wood, Col 12, lines 14-27]).
However, Wood does not explicitly disclose the terminal display wherein at least one second graphic symbol indicates a position of a second aircraft.
However, Pschierer does teach an aircraft terminal display wherein at least one second graphic symbol indicates a position of a second aircraft (See at least Fig. 1 in Pschierer: Pschierer teaches that a display in one aircraft may also display other neighboring aircraft [See at least Pschierer, 0030]). Both Pschierer and Wood teach methods for displaying the position of an aircraft. However, only Pschierer explicitly teaches where the display may show the location of both the aircraft itself and another aircraft.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the display of Wood to also display the location of other aircraft, as in Pschierer. Doing so improves safety by providing the user valuable information about neighboring aircraft, thus reducing the likelihood of collisions.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 6021374 A) in view of Zhang et al. (US 20190265705 A1), hereinafter referred to as Zhang.
Regarding claim 10, Wood discloses The method according to claim 9, wherein calculating the accessibility level each accessibility zone comprises: 
- computing a three-dimensional envelope of the predicted trajectory, and obtaining a plurality of nodes representative of the envelope (See at least Fig. 9j in Wood: Wood discloses that a 3-D “snake” may be generated between nodes of a path to indicate the trajectory of the path of the vehicle [See at least Wood, Col 12, lines 44-63]), and
- for each node of the plurality of nodes, obtaining a plurality of associated constraints, as a function of the current mission phase (See at least Figs. 9e-h in Wood: Wood further discloses that nodes may be depicted to indicate a degree of bank of the aircraft expected at a future point due to the aircraft turning [See at least Wood, Col 12, lines 44-63]. The degree of bank and location of the aircraft may be regarded as constraints).
However, Wood does not disclose where the method comprises, for each node, calculating an accessibility level by a sum weighted by weight coefficients associated with the constraints, at least part of the weight coefficients depending on the current mission phase.
However, Zhang does teach a method for navigating aircraft comprising, for each node, calculating an accessibility level by a sum weighted by weight coefficients associated with the constraints, at least part of the weight coefficients depending on the current mission phase (See at least Fig. 11 in Zhang: Zhang discloses that in step 1104, the UAV further assigns a cost to each point based on its relationship, such as proximity, to specific "dangerous" points, such as those whose 2D coordinates are associated with the red category in the 2D elevation map [See at least Zhang, 0102]. Zhang further teaches that calculation of cost may then be determined using the A* or Theta* methods [See at least Zhang, 0102]. Zhang further discloses that the A* method comprises building a growing route where The cost of the route up to a point is the sum or other aggregation of costs assigned to all the segments and/or all the points leading up to the point [See at least Zhang, 0098]). Both Zhang and Wood teach methods for navigating aircraft along routes through potentially dangerous zones. However, only Zhang explicitly teaches calculating an accessibility value for a particular point in the route based on the aggregated sum of costs of previous points leading up to that point, while taking into account whether individual points are located at dangerous “red category” elevations.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method for calculating the riskiness of points of Wood to also account for the cumulative sum of weights leading up to the current point 

Regarding claim 11, Wood in view of Zhang teaches The method according to claim 10, further including emitting an alert if the envelope contains a node whose calculated accessibility level is below a predetermined threshold (Wood discloses that terrain elements that are above the altitude of the aircraft flight path vector, which is formed between notes of the vector, will be displayed in red [See at least Wood, Col 13, lines 10-25]).

Regarding claim 12, Wood in view of Zhang teaches The method according to claim 11, wherein the alert includes a display on the display screen of an alert indicator and of information relative (Due to the rejection of this claim under 35 USC 112(b), examiner is reading “relative” as “pertaining to”) to at least one constraint applicable to the node (Wood discloses that terrain elements that are above the altitude of the aircraft flight path vector, which is formed between notes of the vector, will be displayed in red [See at least Wood, Col 13, lines 10-25]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 6021374 A) in view of Lammers et al. (US 20110169666 A1), hereinafter referred to as Lammers.
Regarding claim 13, Wood discloses The operator terminal according to claim 1, wherein the plurality of mission phases comprises a transit phase (Wood discloses that that any time there is a terrain threat or warning, the stand alone terrain conflict detector switches to the look-ahead mode of operation and adjusts the screen size to accommodate a five minute look-ahead view so that the pilot can determine if the obstacle can be overflown or flown around [See at least Wood, Col 12, lines 28-44]. Wood discloses further descriptions of how impending collision warnings are displayed [See at least Wood, Col 10, line 51-Col 11, line 7]. It will be appreciated that the time before a warning is issued and after an obstacle is flown around may be regarded as simply a transit phase, as no threat is actively detected and displayed) and a search and observation phase (Wood discloses that that any time there is a terrain threat or warning, the stand alone terrain conflict detector switches to the look-ahead mode of operation and adjusts the screen size to accommodate a five minute look-ahead view so that the pilot can determine if the obstacle can be overflown or flown around, and once the pilot formulates a plan to avoid it, the stand alone terrain conflict detector operates in Escape Maneuver Mode so that the pilot can maneuver the airplane so that the projected flight path vector either goes over or around the obstacle [See at least Wood, Col 12, lines 28-44]. It will be appreciated that during this phase, the terrain obstacle is being actively observed by the system).
However, Wood does not explicitly disclose the operator terminal wherein the mission phases further comprise a stationary flight phase, and a freight drop phase.
However, Lammers does teach an operator terminal for an aircraft wherein the mission phases further comprise a stationary flight phase (See at least FIG. 6B in Lammers: Lammers teaches a screen display of a munition release symbology in the hover flight mode of an aircraft in which the munition is not within a munition release envelope [See at least Lammers, 0015]), and a freight drop phase (See at least FIG. 6A in Lammers: Lammers teaches a one non-limiting embodiment of a screen display of the munition release symbology in a hover flight mode of the aircraft in which the munition is within a munition release envelope such that immediate release is available [See at least Lammers, 0014]). Both Wood and Lammers teach display methods for aircraft displaying multiple different mission phases. However, only Lammers explicitly teaches where two of the mission phases displayed on the display are a hovering phase in which the aircraft is not in the right position to release a load and a hovering phase in which an aircraft is in the right position to release a load, the two phases being distinguished by different visual designs.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the aircraft mission display of Wood to also be able to indicate these different mission phases in which an aircraft is hovering, as in Lammers, since it is valuable to a user to a be able to distinguish between when the aircraft is or is not in the right position to release a load. The display of Lammers clearly indicates both of these scenarios on the display, which improves the target accuracy of an aircraft which must release a certain load on a certain location (With regard to this reasoning, see at least [Lammers, 0027]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668